Case 1:19-cv-24138-DPG Document 24 Entered on FLSD Docket 11/20/2019 Page 1 of 9


                              A nthony R eitz
                      6429 LauderdaleStreet-jupiter.FL 33458



  Date:19-Novem ber-2019

                                                                  FILED BY M 4â              D.c.
  To:United States DistrictCourt- Southern DistrictofFlorida
                                                                         80k 22 2215
        Attn:Clerk ofthe Court
                                                                         ANGELA E.NOBLE
                                                                         CLERK U S DISI CI
                                                                         s.n.opF'l
                                                                                 A .-w.
                                                                                      RB.

  Regardiné:Reitz Response - Case No.:19-cv-24138-DPG


  DearSirorM adam ,
  M y name is Anthony Reitz. The accom panying docum entis m y answer/ response to
  the case referenced above. It details m y response to each paragraph Iisted within the
  body ofthe com plaint.
  Please file my response with the court. Thank you.




  Respectfully,




  Anthony Reio
Case 1:19-cv-24138-DPG Document 24 Entered on FLSD Docket 11/20/2019 Page 2 of 9
AnthonyRelm aDefendant                            UnltedRatesBis-trlctCourt
ResponsetoComplalnt                               southernDlstrictofFlorida
                                                  CaseNo:I9..LVQ4:l3FDPG




 ComplalntParagraph No.               Response                                                   Paœ alStatement
            l             WithoutKnowledgeandThereforeDeny
            2             WithoutKnowledgeandThereforeDeny
            3             WithoutKnowledgeandn ereforeDeny
           4              WithoutKnowledgeandThereforeDeny
            5             WithoutKnowledgeandn ereforeDeny
            6             WithoutKnowledgeandn ereforeDeny
            7             WithoutKnowledgeandThereforeDeny
            8             WithoutKnowledgeandn ereforeDeny
           9              WithoutKnowledgeandn ereforeDeny
           10             WithoutKnowledgeandn ereforeDeny
           11             WithoutKnowledgeandn ereforeDeny
           12             WithoutKnowledgeandThereforeDeny
           13                           Accept                           Plainti/sfundswerenotheldinanescrow account.
           13             WithoutKnowledgeandn ereforeDeny                                     BalanceofParagraph
           14             WithoutKnowledgeandThereforeDeny
           15             WithoutKnowledgeandThereforeDenv
           16             M thoutKnowledgeandThereforeDeny
           17             WithoutKnowledgeandThereforeDeny
           18             WithoutKnowledgeandThereforeDeny

                                                                         Defendant,Walshisanindividual,whoupon informationandbelief,
           19             WitheutKnowledgeandn ereforeDeny               residesinPalm BeachCounty,Floridapandisotherwisesuijuris.
           19                           Accept                                                  BalanceofParagfaph
           20             WithoutKnowledgeandn ereforeDeny
           21             WithoutKnowledgeandn ereforeDeny
           22             WithoutKnowledgeandn ereforeDeny
           23             WithoutKnowledgeandn ereforeDeny
                                                                         Defendant,AnthonyRei
                                                                                            à (hereinaRer'
                                                                                                         'Reitz'')i
                                                                                                                  sanindi
                                                                                                                        vi
                                                                                                                         dual.whoupon
                                                                         informationandbellef,residesinPalm BeachCounty,Florida,andis
           24                          Accept                            otherwisesuljuris.
           24                           Deny                                                    BalanceofParagraph
           25             WithoutKnowledgeandn ereforeDeny
           26             WithoutKnowledgeandn ereforeDeny
           27             WithoutKnowledgeandn ereforeDeny
                                                                         Defendant,SARCisaFloridalimitedIiabliliW company,IocatedinPalm
                                                                        Beach County,Florida.DefendantSARCisaU5CI5designatedRegional
                                                                        Center.Defendant,WalshwastbemanagerofSARCfrom it.sinceptionin
           28                           Accept                          June2010.M op
           28             WithoutKnowledgeandThereforeDeny                                      BalanceofParagraph
           29             WithoutKnowledgeandn ereforeDeny
           30             WithotltKnowledgeandn ereforeDeny
           31             WithoutKnowledgeandn ereforeDeny
           32             WithoutKnowledgeandThereforeDeny
           33             WithoutKnowledgeandThereforeDeny
           34             WithoutKnowledgeandn ereforeDeny
           35             WithoutKnowledgeandn efeforeDeny
           36             WithoutKnowledgeandn ereforeDeny
           37             WithoutKnowledgeandThereforeDeny
           38             WithoutKnowledgeandn ereforeDeny
           39             WithoutKnowledgeandThereforeDeny
           40             WithoutKnowledgeandn ereforeDeny
           41             WithoutKnowledgeandn ereforeDeny
           42             WithoutKnowledgeandn ereforeDeny
           43             WithoutKnowledgeandn ereforeDeny
           44             WithoutKnowledgeandn ereforeDeny
           45             W ithoutKnowledgeandn ereforeDeny
           46             WithoutKnowledgeandThereforeDeny
           47             WithoutKnowledgeandThereforeDeny
           48             WithoutKnowledgeandThereforeDeny
           49             WithoutKnowledgeandThereforeDeny
           50             W ithoutKnowledgeandn ereforeDeny
           51             W'lthoutKnowledgeandn ereforeDeny
           52             W ithoutKnowledgeandn ereforeDeny
           53             W ithoutKnowledgeandn ereforeDeny
           54             W ithoutKnowledgeandn ereforeDeny
           55             WithoutKnowledgeandThereforeDeny
           56             WithoutKnowledgeandn ereforeDeny
           57             WithoutKnowledgeandn ereforeDeny
           58             WithoutKnowledgeandn ereforeDeny
           59                           Accept


                                                        Pagelof8
Case 1:19-cv-24138-DPG Document 24 Entered on FLSD Docket 11/20/2019 Page 3 of 9
AnthonyRelm aDefendant                            UnltedstatesDlstlld Court
ResponsetoComplalnt                               SouthernDlxrld ofFlorida
                                                  CaseNo:I9..tw24t98-DPG
 ComplaintParagraph No.               Response                                                    PartialStatement
           60                            Accept
           61                            Accept
           62                            Accept
           63             WithoutKnowledgeandThereforeDeny
           64                            Accept
           65             WithoutKnowledgeandThereforeDeny
           66                            Accept
           67             WithoutKnowledgeandn ereforeDeny
           68             WithoutKnowledgeandn ereforeDeny
           69             WithoutKnowledgeandn ereforeDeny
           70             WithoutKnowledgeandn ereforeDeny
           71             WithoutKnowledgeandn ereforeDeny
           72             WithoutKnowledgeandThereforeDeny
           73             WithoutKnowledgeandThereforeDeny
           74             WithoutKnowledgeandn ereforeDeny
           75             WithoutKnowledgeandn ereforeDeny
           76             W-lthoutKnowledgeandn ereforeDeny
           77             WithoutKnowledgeandn ereforeDeny
           78             WithoutKnowledgeandn ereforeDeny
           79             WithoutKnowledgeandThereforeDeny
           80             WithoutKnowledgeandn ereforeDeny
           81             WithoutKnowledgeandn ereforeDeny
           82             WithoutKnowledgeandn ereforeDeny
           83             WithoutKnowledgeandn ereforeDeny
           84             WithoutKnowledgeandn ereforeDeny
           85             WithoutKnowledgeandn ereforeDeny
           86             W'lthoutKnowledgeandn ereforeDeny
           87             WithoutKnowledgeandThereforeDeny
           88             WithoutKnowledgeandn ereforeDeny
           89             WithoutKnowledgeandn ereforeDeny
           90             W ithoutKnowledgeandn ereforeDeny
           91             WithoutKnowledgeandThereforeDeny
           92             WithoutKnowledgeandn ereforeDeny
           93             WithoutKnowledgeandThereforeDeny
           94             WithoutKnowledgeandn ereforeDeny
           95             W ithoutKnowledgeandn ereforeDeny
           96             W ithoutKnowledgeanun ereforeDeny
           97             W ithoutKnowledgeandn ereforeDeny
           98             W ithoutKnowledgeandn ereforeDeny
           99             W ithoutKnowledgeandn ereforeDeny
          100             WithoutKnowledgeandThereforeDeny
          l0l             WithoutKnowledgeandn ereforeDeny
          102             WithoutKnowledgeandThereforeDeny
          l03             WithoutKnowledgeandn ereforeDeny
          104             W ithoutKnowledgeandn ereforeDeny
          105             WithoutKnowledgeandn ereforeDeny
          l06             WithoutKnowledgeandn ereforeDeny
          107             WithoutKnowledgeandn ereforeDeny
          l08             WithoutKnowledgeandn ereforeDeny
          l09             WàthoutKnowledgeandn ereforeDeny
          110             WithoutKnowledgeandn ereforeDeny
          1ll             WithoutKnowledgeandThereforeDeny
          l12             WithoutKnowledgeandn ereforeDeny
          1l3             WithoutKnowledgeandn ereforeDeny
          l14             withoutKnowledgeandThereforeDeny
          115             WithoutKnowledgeandn ereforeDeny
          ll6             WithoutKnowledgeandn ereforeDeny
          117             WithoutKnowledgeandn ereforeDeny
          1l8             WithoutKnowledgeandn ereforeDeny
          119             WithoutKnowledgeandThereforeDeny
                                                                        Defendant,RamirezandPNC,agreedtoallow Walshtocreatebusiness
          l20                           Accept                          eheckingaccountw1thPNCSescrow services.
          120             WithoutKnowledgeandThereforeDeny                                    BalanteofParagraph
          l2l             WithoutKnowledgeandn ereforeDeny
          l22             WithoutKliowledgeandn ereforeDeny
          123                            Deny
          124                           Accept
          l25                            Deny
          126                           Accept
          127                          Accept                           Sub-items(1),(2)and(3)
          127             WithoutKnowledgeandThereforeDeny                                       Balance ofParagraph
          l28                          Accept
          129                          Accept




                                                        Page2of8
Case 1:19-cv-24138-DPG Document 24 Entered on FLSD Docket 11/20/2019 Page 4 of 9
AnthonyReik,aDefendant                            Unlted50:% DlstrlctCourt
ResponsetoComplalnt                               southernDlstrld ofFlorlda
                                                  CaseNo:19.0 -2413* 1%
 ComplalntParagraph No.               Re ponse                                                 PartialStatement
                                                                        Ramire.ztoldReit thatnifyouneedfundio'nalityofanescrow account,we
                                                                        canprovidetheescrow servicemodule.swiththistypeofbusinGschecking
                                                                        account-''Ramirezand PNCproposedopeningabusinesscheckingaccount
           130                         Accept                           withPNC'Sescrow servicu modulM.
           130            WithoutKnowledgeandn ereforeDeny                                       BalanceofParagraph
                                                                        Ramirez,PNCagreedtoallow WalshandSARCtoopenandoperatea
            131                           Accept                        businen checkingaccountwithPNC'Sescrow services.
            131           WithoutKnowledgeandn ereforeDeny                                       BalanteofPalagraph
            132           WithoutKnowledgeandThereforeDeny
            133           WithoutKnowledgeandn ereforeDeny
            IM            WithoutKnowledgeandThereforeDeny
            135                           Accept
            136           WlthoutKnowledgeandThereforeDeny
            137           WithoutKnowledgeandThereforeDeny
            l38           WithoutKnowledgeandThereforeDeny
            139           WithoutKnowledgeandn ereforeDeny
            140           WithoutKnowledgeandn ereforeDeny
            141           WithoutKnowledgeandn ereforeDeny
            142           WithoutKnowledgeandThereforeDeny
            143           WithoutKnowledgeandn ereforeDeny
           144.           WithoutKnowledgeandn ereforeDeny
            l45           WithoutKnowledgeandn ereforeDeny
            l46           WithoutKnowledgeandn ereforeDeny
            147           WithoutKnowledgeandThereforeDeny
            :.48          WithoutKnowledgeandThereforeDeny
           l49            W ithoutKnowledgeandThereforeDeny
           150            W ithoutKnowledgeandn ereforeDeny
           l5l            W ithoutKnowledgeandn ereforeDeny
           152            WithoutKnowledgeandn ereforeDeny
           l53            W ithoutKnowledgeandn ereforeDeny
           154            WithoutKnowledgeandThereforeDeny
           l55            WithoutKnowledgeandn ereforeDeny
           l56            WithoutKnowledgeandn ereforeDeny
           l57            WithoutKnowledgeandThereforeDeny
           158            WithoutKnowledgeandn ereforeDeny
           159            WithotltKnowledgeandn ereforeDeny
           l60                            Deny
           161            withoutKnowledgeandThereforeDeny
           l62            WithoutKnowledgeandn ereforeDeny
           163            WithoutKnowledgeandn ereforeDeny
           164            WithbutKnowledgeandThereforeDeny
           165            withoutKnowledgeandn ereforeDeny
           166            WithoutKnowledgeandThereforeDeny
           167            WithoutKnowledgeandn ereforeDeny
           168            WithoutKnowledgeandn ereforeDeny
           169            WithoutKnowledgeandn ereforeDeny
           170            WithoutKnowledgeandn ereforeDeny
           171            WithoutKnowledgeandn ereforeDeny
           172            WithoutKnowledgeandn ereforeDeny
       '
           l73            W'lthoutKnowledgeandn ereforeDeny
           174            WithoutKnowledgeandThereforeDeny
           175            WithoutKnowledgeandThereforeDeny
           176            WithoutKnowledgeandn ereforeDeny
           l77            WithoutKnowledgeandn ereforeDeny
           178            withoutKnowledgeandThereforeDeny
           179            W ithoutKnowledgeandn ereforeDeny
           180            W'ltholztKnowledgeandn ereforeDeny
           181            W ithoutKnowledgeandn ereforeDeny
           l82            W ithoutKnowledgeandn ereforeDeny
           183            W ithoutKnoWledgeandThereforeDeny
           184            WithoutKnowledgeandn ereforeDeny
           185            WithoutKnowledgeandn ereforeDeny
           186            WithoutKnowledgeandn ereforeDeny
                                                                        PriortotheGreystoneoffering,theformerCFO forSARCandUSREDA
                                                                        informedWalshthattheaccountreceivinginv-torFundswouldnoteven
           187                         Accept                           beadministeredbyPNCBank
           187            WithoutKnowledgeandn ereforeDeny                                     BalanceofParagraph
           188            WithoutKnowledgeandn erefore Deny
           l89            WithoutKnowledgeandThereforeDeny
           190            WithoutKnowledgeandThereforeDeny
           19l            WithoutKnowledgeandn ereforeDeny
           192            WithoutKnowledgeandn ereforeDeny
           l93            WithoutKnowledgeandn ereforeDeny


                                                        Page3of8
Case 1:19-cv-24138-DPG Document 24 Entered on FLSD Docket 11/20/2019 Page 5 of 9
'AnthonyRelm aDefendant                           UnltedStatesDlstrld Court
 Respon:e,1@Complalnt                             Southernolstrid ofFlorlda
                                                  CaseNo:19<'w24138-DPG
  ComplaintParagraphNo.                Response                               PartlalStatement
           l94            WithoutKnowledgeandIhereforeDeny
           195            WithoutKnowledgeandn ereforeDeny
           196            WithoutKnowledgeandThereforeDeny
           197            WithoutKnowledgeandThereforeDeny
           l98            WithoutKnowledgeandThereforeDeny
           l99            WithoutKnowledgeandn ereforeDeny
           200            WithoutKnowledgeandn ereforeDeny
           201            WithoutKnowledgeandn ereforeDeny
           202            WithoutKnowledgeandn ereforeDeny
           203            WithoutKnowledgeandn ereforeDeny
           204            WithoutKnowledgeandThereforeDeny
           205            WithoutKnowledgeandn ereforeDeny
           206            WithoutKnowledgeandThereforeDeny
           207            WithoutKnowledgeandThereforeDeny
           208            WithoutKnowledgeandn ereforeDeny
           209            WithoutKnowledgeandn ereforeDeny
           210            WithoutKnowledgeandn ereforeDeny
           2ll            WithoutKnowledgeandn ereforeDeny
           212            WithoutKnowledgeandn ereforeDeny
           213            WithoutKnowledgeandn ereforeDeny
           2l4            WithoutKnowledgeandn ereforeDeny
           215            WithoutKnowledgeandThereforeDeny
           2l6            WithoutKnowledgeandThereforeDeny
           217            WithoutKnowledgeandThereforeDeny
           218            withoutKnowledgeandn ereforeDeny
           219            W ithoutKnowledgeandn ereforeDeny
           220            W ithoutKnowledgeandn ereforeDeny
           22l            WithoutKnowledgeandn ereforeDeny
           222            WithoutKnowledgeandn ereforeDeny
           223            WithoutKnowledgeandn ereforeDeny
           224            WithoutKnowledgeandn ereforeDeny
           225            WithoutKnowledgeandn ereforeDeny
           226            WithoutKnowledgeandn ereforeDeny
           227            WithoutKnowledgeandThereforeDeny
           228            WithoutKnowledgeandshereforeDeny
           229            WithoutKnowledgeandn ereforeDeny
           230            W-lthoutKnowledgeandn ereforeDeny
           231            WithoutKnowledgeandn ereforeDeny
           232            WithoutKnowledgeandn ereforeDeny
           233            WithoutKnowledgeandn ereforeDeny
           234            WithoutKnowledgeandn ereforeDeny
           235            WithoutKnowledgeBndn ereforeDeny
           236            WithoutKnowledgeandThereforeDeny
           237            WithoutKnowledgeandThereforeDeny
           233            WithoutKnowledgeandlhereforeDeny
           239            WithoutKnowledgeandn ereforeDeny
           240            WithoutKnowledgeandn ereforeDeny
           241            WithoutKnowledgeandn ereforeDeny
           242            WithoutKnowledgeandn ereforeDeny
           243            WithoutKnowledgeandn ereforeDeny
           244            W ithoutKnowledgeandn ereforeDeny
           245            WithoutKnowledgeandn ereforeDeny
           246            WithoutKnowledgeandThereforeDeny
           247            WithoutKnowledgeandThereforeDeny
           243            Withom Knowledgeanun ereforeDeny
           249            WithoutKnowledgeand7hereforeDeny
           250            WithoutKnowledgeandn ereforeDeny
           251.           WithoutKnowledgeandn ereforeDeny
           252            WithoutKnowledgeandn ereforeDeny
           253            WithoutKnowledgeandn ereforeDeny
           254            WithoutKnowledgeandn ereforeDeny
           255            WithoutKnowledgeandn ereforeDeny
           256            WithoutKnowledgeandThereforeDeny
           257            WithoutKnowledgeandn ereforeDeny
           2.5:           WithoutKnowledgeandn ereforeDeny
           259            WithoutKnowledgeandn ereforeDeny
           260            WithoutKnowledgeandn ereforeDeny
           261            WithoutKnowledgeandn ereforeDeny
           262            WithoutKnowledgeandn ereforeDeny
           263            WithoutKnowledgeandn ereforeDeny
           264            WithoutKnowledgeandTherefore Deny
           265            WithoutKnowledgeandn erefore Deny
           266            WithoutKnowledgeandn erefore Deny
           267            WithoutKnowledgeandTherefore Deny


                                                        Page4of8
Case 1:19-cv-24138-DPG Document 24 Entered on FLSD Docket 11/20/2019 Page 6 of 9
'AnthonyRelk,aDefendant                          UnltedStatesDi* ld Court
 ResponsetoComplalnt                             SouthernBl> ld ofFlorlda
                                                 CaseNo:19* -24138-DP6
  ComplalntParagraphNo.               Response                                                 PartlalStatement
           268            WithoutKnowledgeandn ereforeDeny
           269            WithoutKnowledgeandn ereforeDeny
           270            WithoutKnowledgeandThereforeDeny
           27l            WithoutKnowledgeandn ereforeDeny
           272            WithoutKnowledgeandn ereforeDeny
           273            WithoutKnowledgeandn ereforeDeny
           274            WithoutKnowledgeandn ereforeDeny
           275            WithoutKnowledgeandn ereforeDeny
           276            WithoutKnowledgeandn ereforeDeny
           277            WithoutKnowledgeandn ereforeDeny
           278            WithoutKnowledgeandn ereforeDeny
           279            WithoutKnowledgeandn ereforeDeny
           280            WithoutKnowledgeandThereforeDeny
           281            WithoutKnowledgeandn ereforeDeny
           282            WithoutKnowledgeandThereforeDeny
           283            WithoutKnowledgeandn ereforeDeny
           284.           WithoutKnowledgeandn ereforeDeny
           285            WithoutKnowledgeandn ereforeDeny
           286            WithoutKnowledgeandn ereforeDeny
           287            WithoutKnowledgeandn ereforeDeny
           288            WithoutKnowledgeandThereforeDeny
           289            WithoutKnowledgeandThereforeDeny
           290            WithoutKnowledgeandn ereforeDenv
           29l            WithoutKnowledgeandThereforeDeny
           292            WithoutKnowledgeandThereforeDeny
           293            WithoutKnowledgeandn ereforeDeny
           294            WithoutKnowledgeandn ereforeDeny
           295            WithoutKnowledgeandThereforeDeny
           296            WithoutKnowledgeandThereforeDeny
           297            WithoutKnowledgeandn ereforeDeny
           298            WithoutKnowledgeandThereforeDeny
           299            WithoutKnowledgeandn ereforeDeny
           300            WithoutKnowledgeandThereforeDeny
           30l            WithoutKnowledgeandn ereforeDeny
           302            WithoutKnowledgeandn ereforeDeny
           303            WithoutKnowledgeandn ereforeDeny
           304            WithoutKnowledgeandn ereforeDeny
           305            WithoutKnowledgeandn ereforeDeny
           306            WithoutKnowledgeandn ereforeDeny
           307            WithoutKnowledgeandn ereforeDeny
           308            WithoutKnowledgeandThereforeDeny
           309            WithoutKnowledgeandn ereforeDeny
           310            WithoutKnowledgeandThereforeDeny
           3ll            WithoutKnowledgeandThereforeDeny
           3l2            WithoutKnowledgeandThereforeDeny
           313            W-lthoutKnowledgeandn ereforeDeny
           314            W ithoutKnowledgeandn ereforeDeny
           3l5            WithoutKnowledgeandn ereforeDeny
           316            W ithoutKnowledgeandn ereforeDeny
           317            WithoutKnowledgeandn ereforeDeny
           3l8            WithoutKnowledgeandn ereforeDeny
           3l9            W ithoutKnowledgeandThereforeDeny
           320            W ithoutKnowledgeandn ereforeDeny
           321            W ithoutKnowledgeandThereforeDeny
           322                          Accept                         Defendant,Walshhowever,didnotholdPlaintifrsfundsine-scrow-stop
           322            WithoutKnowledgeandn ereforeDeny                                   BalanceofParagraph
           323            WithoutKnowledgeandThereforeDeny
           324            WithoutKnowledgeandn ereforeDeny
           325            WithoutKnowledgeandn ereforeDeny
           326            WithoutKnowledgeandThereforeDeny
           327            WithoutKnowledgeandThereforeDeny
           328            WithoutKnowledgeandn ereforeDeny
           329            WithoutKnowledgeandThereforeDeny
           330            WithoutKnowledgeandn ereforeDeny
           331            W'
                           IthoutKnowledgeandn ereforeDeny
           332.           WithoutKnowledgeandn ereforeDeny
           333            WithoutKnowledgeandn ereforeDeny
           334            WitboutKnowledgeandn ereforeDeny
           335            WithoutKnowledgeandn ereforeDeny
           336            WithoutKnowledgeandn ereforeDeny
           337            WithoutKnowledgeandn ereforeDeny
           338            WithoutKnowledgeandThereforeDeny
           339            WithoutKnowledgeandn ereforeDeny
           340            W'
                           fthoutKnowledgeandn ereforeDeny


                                                        Page$of8
Case 1:19-cv-24138-DPG Document 24 Entered on FLSD Docket 11/20/2019 Page 7 of 9
'AntllonyRelm aDefendant                           UnltedStalesDi* lctCourt
 Response'oComplalnt                               SouthernDlstrld ofFlorlda
                                                   CeaseNo:19<v-24t9FDPG
  ComplaintParagraphNo.                 Response                                                 PartialStatement
           34l             WithoutKnowledgeandn ereforeDeny
            342            WithoutKnowledgeandn ereforeDeny
            343            WithoutKnowledgeandThereforeDeny
            344            WithoutKnowledgeandThereforeDeny
            345            WithoutKnowledgeandn ereforeDeny
            346            WithoutKnowledgeandn ereforeDeny
            347            WithotltKnowledgeandn ereforeDeny
            348            WithoutKnowledgeandn ereforeDeny
            349            WithoutKnowledgeandn ereforeDeny
            350            WithoutKnowledgeandn ereforeDeny
            351            WithoutKnowledgeandThereforeDeny
            352                           Accept                          Defendant,Walsh however,didnotholdPlaintiffsfundsinescrow.Stop
            352            WithoutKnowledgeandThereforeDeny                                      BalanceofParagraph
            353            WithoutKnowledgeandn ereforeDeny
            354            WithoutKnowledgeandThereforeDeny
           355             WithoutKnowledgeandn ereforeDeny
           356             WithoutKnowledgeandn ereforeDeny
           357             WithoutKnowledgeandn ereforeDeny
           358             WithoutKnowledgeandn ereforeDeny
           359             WithoutKnowledgeandn ereforeDeny
           360             WithoutKnowledgeandn ereforeDeny
           361             WithoutKnowledgeandn ereforeDeny
           362             WithoutKnowledgeandThefeforeDeny
           363             WithoutKnowledgeandThereforeDeny
           364.            WithoutKnowledgeandThereforeDeny
           365             WithoutKnowledgeandn ereforeDeny
           366             WithoutKnowledgeandn ereforeDeny
           367             WithoutKnowledgeandn ereforeDeny
           368             WithoutKnowledgeandn ereforeDeny
           369             WithoutKnowledgeandn ereforeDeny
           370             WithoutKnowledgeandThereforeDeny
           37l             WithoutKnowledgeandn ereforeDeny
           372             WithoutKnowledgeandThereforeDeny
           373             WithoutKnowledgeandn ereforeDeny
           374             WithoutKnowledgeandThereforeDeny
           375             WithoutKnowledgeandn ereforeDeny
           376             WithoutKnowledgeandn ereforeDeny
           377             WithoutKnowledgeandn ereforeDeny
           378             WithoutKnowledgeandn ereforeDeny
           379             WithoutKnowledgeandn ereforeDeny
           380             WithoutKnowledgeandn ereforeDeny
           381             WithoutKnowledgeandThereforeDeny
           382             WithoutKnowledgeandThereforeDeny
           383             WithoutKnowledgeandThereforeDeny
           384             WithoutKnowledgeandThereforeDeny
           385             WithoutKnowledgeandn ereforeDeny
           386             WithoutKnowledgeandn ereforeDeny
           387             WithoutKnowledgeandn ereforeDeny
           388             WithoutKnowledgeandThereforeDeny
           389             WithoutKnowledgeandn ereforeDeny
           390             WithoutKnowledgeandn ereforeDeny
           391             W ithoutKnowledgeandn ereforeDeny
           392             W ithoutKnowledgeandThereforeDeny
           393             WithoutKnowledgeandThereforeDeny
           394             W ithoutKnowledgeandThereforeDeny
           395             WithoutKnowledgeandn ereforeDeny
           396             WithoutKnowledgeandn ereforeDeny
           397             WithoutKnowledgeandn ereforeDeny
           398             WithoutKnowledgeandn ereforeDeny
           399             W ithoutKnowledgeandn ereforeDeny
           400             WithoutKnowledgeandn ereforeDeny
           401             WithoutKnowledgeandn ereforeDeny
           402             WithoutKnowledgeandn ereforeDeny
           403             WithoutKnowledgeandThereforeDeny
           4()4            WithoutKnowledgeandn ereforeDeny
           405             WithoutKnowledgeandn ereforeDeny
           406             WithoutKnowledgeandn ereforeDeny
           407             WithoutKnowledgeandn ereforeDeny
           408             withoutKnowledgeandn ereforeDeny
           409             WithoutKnowledgeandThereforeDeny
           410             WithoutKnowledgeandThereforeDeny
           41l             WithoutKnowledgeandn ereforeDeny
           412             WithoutKnowledgeandn ereforeDeny
           413             WithoutKnowledgeandThereforeDeny


                                                         Page6of8
Case 1:19-cv-24138-DPG Document 24 Entered on FLSD Docket 11/20/2019 Page 8 of 9
PAntllonyRelm aDefendant                           UnltedStatesDistrid Court
 ResponsetoComplalnt                               Southern DiMrld ofFlorlda
                                                    CaseNo::19.0 -24138-DP6
  ComplaintParagmph No.                  Response                              PartlalStatement
           414             WithoutKnowledgeandn ereforeDeny
            415            WithoutKnowledgeandn ereforeDeny
            416            WithoutKnowledgeandn efeforeDeny
            417            WithoutKnowledgeandn ereforeDeny
            418            WithoutKnowledgeandThereforeDeny
            419            WithoutKnowledgeandn ereforeDeny
            420            WithoutKnowledgeandn ereforeDeny
            42l            WithoutKnowledgeandn ereforeDeny
            422            WithoutKnowledgeandn ereforeDeny
            423            W- lthoutKnowledgeandn ereforeDeny
            424            W ithoutKnowledgeandThereforeDeny
            425            WithoutKnowledgeandn ereforeDeny
            426            WithoutKnowledgeandThereforeDeny
            427            WithoutKnowledgeandThereforeDeny
            428            WithoutKnowledgeandThereforeDeny
            429            WithoutKnowledgeandn ereforeDeny
            430            W-lthoutKnowledgeandn ereforeDeny
            431            WithoutKnowledgeandn ereforeDeny
            432            WithoutKnowledgeandn ereforeDeny
            433            WithoutKnowledgeandn ereforeDeny
            434            WithoutKnowledgeandn ereforeDeny
            435            WithoutKnowledgeandn ereforeDeny
            436            WithoutKnowledgeandn ereforeDeny
            437            WithoutKnowledgeandThereforeDeny
            438            WithoutKnowledgeandThereforeDeny
            439            W ithoutKnowledgeandThereforeDeny
            440            W-lthoutKnowledgeandn ereforeDeny
            44l            W ithoutKnowledgeandn ereforeDeny
            442            W' IthoutKnowledgeandn ereforeDeny
            443            W ithoutKnowledgeandn ereforeDeny
            444            WithoutKnowledgeandn ereforeDeny
            445            WithoutKnowledgeandn ereforeDeny
            446            WithoutKnowledgeandn ereforeDeny
            447            W ithoutKnowledgeandThereforeDeny
          . 44 8           W ithoutKnowledgeandn ereforeDeny
            44.9           WithoutKnowledgeandn ereforeDeny
            450            W l'thoutKnowledgeandn ereforeDeny
            451            WithoutKnowledgeandn ereforeDeny
            452            WàthoutKnowledgeandn ereforeDeny
            453            WithoutKnowledgeandn ereforeDeny
            454            WithoutKnowledgeandThereforeDeny
            455            WithoutKnowledgeandn ereforeDeny
            456            WithoutKnowledgeandThereforeDeny
            457            WithoutKnowledgeandn ereforeDeny
            458            WithoutKnowledgeandThereforeDeny
            459            WithoutKnowledgeandn ereforeDeny
            460            WithoutKnowledgeandn ereforeDeny
            46l            WithoutKnowledgeandn ereforeDeny
            462            WithoutKnowledgeandn ereforeDeny
            463            WithoutKnowledgeandn ereforeDeny
            464            WithoutKnowledgeandn ereforeDeny
            465            WithoutKnowledgeanun ereforeDeny
            466            WithoutKnowledgeandn ereforeDeny
            467            WithoutKnowledgeandThereforeDeny
            468            WithoutKnowledgeandThereforeDeny
            469            WithoutKnowledgeandn ereforeDeny
            470            WithoutKnowledgeandn ereforeDeny
            471            WithoutKnowledgeandn ereforeDeny
            472            W-lthoutKnowledgeandn ereforeDeny
            473            WithoutKnowledgeandn ereforeDeny
            474            WithoutKnowledgeandn ereforeDeny
            475            WitboutKnowledgeandn ereforeDeny
            476            WithoutKnowledgeandThereforeDeny
            477            WithoutKnowledgeandThereforeDeny
            478            WithoutKnowledgeandThereforeDeny
            479            W ithoutKnowledgeandn ereforeDeny
            480            W-lthoutKnowledgeandn ereforeDeny
            48l            W ithoutKnowledgeandn ereforeDeny
            482            W ithoutKnowledgeandn ereforeDeny
            483            WithoutKnowledgeandn ereforeDeny
            484            WithoutKnowledgeandn ereforeDeny
            485            WithoutKnowledgeandn ereforeDeny
            486            WithoutKnowledgeandn ereforeDeny
            487            W ithoutKnowledgeandn ereforeDeny



                                                          Page7of8
Case 1:19-cv-24138-DPG Document 24 Entered on FLSD Docket 11/20/2019 Page 9 of 9
eAntbonyReim aDefendant                           UnitedStatesDis-trlctCourt
 ResponsetoComplalnt                              SouthernDlstrictofFlorlda
                                                  CaseNo:19.0 -2408-DP6
  ComplalntParagraph No.                Response                               Partialsotement
           488             WithoutKnowledgeandn ereforeDeny
           489             WithoutKnowledgeandn ereforeDeny
           490             WithoutKnowledgeandThereforeDeny
           49l             WithoutKnowledgeandn ereforeDeny
           492             WithoutKnowledgeandn ereforeDeny
           493             WithoutKnowledgeandn ereforeDeny
           494             WdthoutKnowledgeandn ereforeDeny
           495             W ithoutKnowledgeandn ereforeDeny
           496             W ithoutKnowledgeandn ereforeDeny
           497             W ithoutKnowledgeandn ereforeDeny
           493             Withom KnowledgeandTbereforeDeny
           499             WithoutKnowledgeandThereforeDeny
           500             WithoutKnowledgeandThereforeDeny
           50l             WithoutKnowledgeandThereforeDeny
           502             WithoutKnowledgeandThereforeDeny
           503             WithoutKnowledgeandn ereforeDeny
           5%              WithoutKnowledgeandn ereforeDeny
           505             WithoutKnowledgeandn ereforeDeny
           506             WithoutKnowledgeandn ereforeDeny
           507             WithoutKnowledgeandn ereforeDeny
           508             WithoutKnowledgeandn ereforeDeny
           509             WithoutKnowledgeandn ereforeDeny
           510             WithoutKnowledgeandn ereforeDeny
           51l             WithoutKnowledgeandThereforeDeny
           512             WithoutKnowledgeandn ereforeDeny
           513             WithoutKnowledgeandn ereforeDeny
           5l4             WithoutKnowledgeandn ereforeDeny
           515             WithoutKnowledgeanun ereforeDeny
           5l6             WithoutKnowledgeandn ereforeDeny
           517             W ithoutKnowledgeandThereforeDeny
           518             WithoutKnowledgeandn ereforeDeny
           5l9             WithoutKnowledgeandThereforeDeny
           520             WithoutKnowledgeandThereforeDeny
           52l             WithoutKnowledgeandThereforeDeny
           522             WithoutKnowledgeandThereforeDeny
           523             WithoutKnowledgeandn ereforeDeny
           524             WithoutKnowledgeandn ereforeDeny
           525             WithoutKnowledgeandn ereforeDeny
           526             WithoutKnowledgeandThereforeDeny
           527             WithoutKnowledgeandn ereforeDeny
           528             WithoutKnowledgeandn ereforeDeny
           529             WithoutKnowledgeandThereforeDeny
           530             WithoutKnowledgeandThereforeDeny
           53l             WithoutKnowledgeandThefeforeDeny
           532.            WithoutKnowledgeandn ereforeDeny
           533             WithoutKnowledgeandn ereforeDeny
           534             WithoutKnowledgeandn ereforeDeny
           535             WithoutKnowledgeandn ereforeDeny
           536             WithoutKnowledgeandn ereforeDeny
           537             WithoutKnowledgeandn ereforeDeny
           538             W ithoutKnowledgeandn ereforeDeny
           539             W ithoutKnowledgeandn ereforeDeny
           540             W ithoutKnowledgeandn ereforeDeny
           541             WithoutKnowledgeandn ereforeDeny
           542             WithoutKnowledgeandThereforeDeny
           543             WithoutKnowledgeandn ereforeDeny
           544             WithoutKnowledgeandn ereforeDeny
           545             WithoutKnowledgeandn ereforeDeny
           546             WithoutKnowledgeandn ereforeDeny
           547             WithoutKnowledgeandn ereforeDeny




                                                        Page8of8
